Exhibit 10.1

 

ASHFORD HOSPITALITY PRIME, INC.

 

SECOND AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

 

August 3, 2016

 

--------------------------------------------------------------------------------


 

ASHFORD HOSPITALITY PRIME, INC.

 

SECOND AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

 

Table of Contents

 

ARTICLE I INTRODUCTION

1

1.1

Purpose

1

1.2

Shares Subject to the Plan

1

1.3

Administration of the Plan

2

1.4

Amendment and Discontinuance of the Plan

2

1.5

Granting of Awards

2

1.6

Term of Plan

2

1.7

Leave of Absence

2

1.8

Definitions

3

ARTICLE II OPTIONS

8

2.1

Grants

8

2.2

Calculation of Exercise Price

9

2.3

Terms and Conditions of Options

9

2.4

Amendment

10

2.5

Acceleration of Vesting

10

2.6

Other Provisions

11

2.7

Option Repricing

11

ARTICLE III INCENTIVE OPTIONS

11

3.1

Eligibility

11

3.2

Exercise Price

11

3.3

Dollar Limitation

11

3.4

10% Stockholder

12

3.5

Options Not Transferable

12

3.6

Compliance with Section 422 of the Code

12

3.7

Limitations on Exercise

12

3.8

Share Limitation

12

ARTICLE IV PURCHASED STOCK

12

4.1

Eligible Persons

12

4.2

Purchase Price

12

4.3

Payment of Purchase Price

12

ARTICLE V BONUS STOCK

13

ARTICLE VI STOCK APPRECIATION RIGHTS AND PHANTOM STOCK

13

6.1

Stock Appreciation Rights

13

6.2

Phantom Stock Awards

14

ARTICLE VII RESTRICTED STOCK

15

7.1

Eligible Persons

15

7.2

Restricted Period and Vesting

15

ARTICLE VIII PERFORMANCE AWARDS

15

8.1

Eligible Persons

15

8.2

Performance Awards

16

8.3

Performance Goals

16

 

--------------------------------------------------------------------------------


 

ARTICLE IX OTHER STOCK-BASED AWARDS

17

ARTICLE X CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

17

10.1

General

17

10.2

Stand-Alone, Additional, Tandem, and Substitute Awards

18

10.3

Term of Awards

18

10.4

Form and Timing of Payment under Awards; Deferrals

18

10.5

Vested and Unvested Awards

19

10.6

Exemptions from Section 16(b) Liability

19

10.7

Other Provisions

19

10.8

Change of Control

19

10.9

Ownership Limit

20

10.10

Minimum Vesting

21

10.11

Equity Retention Requirement

21

ARTICLE XI WITHHOLDING FOR TAXES

21

ARTICLE XII MISCELLANEOUS

22

12.1

No Rights to Awards

22

12.2

No Right to Employment

22

12.3

Governing Law

22

12.4

Severability

22

12.5

Other Laws

22

12.6

Stockholder Agreements

22

12.7

No Guarantee of Tax Consequences

22

12.8

Compliance with Section 409A of the Code

22

12.9

Claw-back Policy

23

 

ii

--------------------------------------------------------------------------------


 

ASHFORD HOSPITALITY PRIME, INC.
2013 EQUITY INCENTIVE PLAN

 

ARTICLE I
INTRODUCTION

 

1.1          Purpose.  The Ashford Hospitality Prime, Inc. 2013 Equity Incentive
Plan (the “Plan”) is intended to promote the interests of Ashford Hospitality
Prime, Inc., a Maryland corporation (the “Company”), and its stockholders by
encouraging Employees, Consultants and Non-Employee Directors of the Company,
the Advisor and each of their respective Affiliates (each term as defined below)
to acquire or increase their equity interests in the Company, thereby giving
them an added incentive to work toward the continued growth and success of the
Company. The Board of Directors of the Company (the “Board”) also contemplates
that through the Plan, the Company, the Advisor and each of their respective
Affiliates will be better able to compete for the services of the individuals
needed for the continued growth and success of the Company.  The Plan shall not
constitute any “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

 

1.2          Shares Subject to the Plan.  The aggregate number of shares of
Common Stock, $0.01 par value per share, of the Company (“Common Stock”) that
may be issued under the Plan shall not exceed 2,050,000 shares of outstanding
Common Stock. In no event may the total number of shares of common stock subject
to options or Stock Appreciation Rights (SARs) awarded to any eligible
participant under the Plan during any single calendar year exceed 1,000,000. In
no event may the total number of shares of common stock subject to full value
awards, including performance awards or other stock-based awards, awarded to any
eligible Participant during any single calendar year exceed 1,000,000.

 

In the event that at any time after the Effective Date the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares or the like, the aggregate number and class of securities available under
the Plan, the individual share limits set forth above and in Section 3.8, the
number, amount and type of common stock subject to awards under the Plan, and
the grant, purchase or exercise price of outstanding Awards shall be ratably
adjusted by the Committee (as defined below), whose determination shall be final
and binding upon the Company and all other interested persons. Shares issued
pursuant to the Plan (i) may be authorized but unissued shares or, if
applicable, shares acquired in the open market and (ii) shall be fully paid and
nonassessable.

 

Any shares of Common Stock subject to an Award that is forfeited or expires or
is settled for cash shall, to the extent of such forfeiture, expiration or cash
settlement, again become available for Awards under this Plan, and the total
number of shares of Common Stock available for grant under this Section 1.2
shall be increased by the number of shares of Common Stock that is forfeited or
expires or is settled for cash. The following shares of Common Stock shall not,
however, again become available for Awards or increase the number of shares of
Common Stock available for grant under this Section 1.2: (i) shares of Common
Stock tendered by the

 

--------------------------------------------------------------------------------


 

Participant or withheld by the Company in payment of the purchase price of an
Option issued under this Plan, (ii) shares of Common Stock tendered by the
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to an Award, (iii) shares of Common Stock repurchased by the
Company with proceeds received from the exercise of an Option issued under this
Plan, and (iv) shares of Common Stock subject to a Stock Appreciation Right
issued under this Plan that are not issued in connection with the stock
settlement of that Stock Appreciation Right upon its exercise.

 

1.3          Administration of the Plan.  The Plan shall be administered by the
Committee.  Subject to the provisions of the Plan, the Committee shall interpret
the Plan and all Awards under the Plan, shall make such rules as it deems
necessary for the proper administration of the Plan, shall make all other
determinations necessary or advisable for the administration of the Plan and
shall correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award under the Plan in the manner and to the extent that
the Committee deems desirable to effectuate the Plan.  Any action taken or
determination made by the Committee pursuant to this and the other paragraphs of
the Plan shall be final, binding and conclusive on all parties.  The act or
determination of a majority of the Committee shall be deemed to be the act or
determination of the Committee.

 

1.4          Amendment and Discontinuance of the Plan.  The Board may amend,
suspend or terminate the Plan; provided, however, no amendment, suspension or
termination of the Plan may, without the consent of the holder of an Award,
terminate such Award or adversely affect such holder’s rights with respect to
such Award in any material respect; provided further, however, that any
amendment which would constitute a “material revision” of the Plan (as that term
is used in the rules of the New York Stock Exchange) shall be subject to
stockholder approval.

 

1.5          Granting of Awards.  The Committee shall have the authority to
grant, prior to the expiration date of the Plan, Awards to such Employees,
Consultants and Non-Employee Directors as may be selected by it on the terms and
conditions hereinafter set forth in the Plan.  In selecting the persons to
receive Awards, including the type and size of the Award, the Committee may
consider any factors that it may deem relevant.

 

1.6          Term of Plan.  The Plan was originally effective as of November 5,
2013 (the “Effective Date”), the date of original approval of the Plan by the
stockholders of the Company. This amendment and restatement of the Plan was
approved by the Board on March 25, 2015, subject to approval of the Company’s
shareholders at its 2015 Annual Meeting of Shareholders (the “Amendment Date”)
The provisions of the Plan, as amended and restated, are applicable to all
Awards granted on or after the Amendment Date. If not sooner terminated under
the provisions of Section 1.4, the Plan shall terminate upon, and no further
Awards shall be made, after the tenth anniversary of the Amendment Date.

 

1.7          Leave of Absence.  If an employee of the Company, the Advisor or
one of their respective Affiliates is on military, sick leave or other bona fide
leave of absence, such person shall be considered an “Employee” for purposes of
an outstanding Award during the period of such leave provided it does not exceed
ninety (90) days, or, if longer, so long as the person’s right to reemployment
is guaranteed either by statute or by contract.  If the period of leave

 

2

--------------------------------------------------------------------------------


 

exceeds ninety (90) days, such person shall be deemed to no longer be an
“Employee” for purposes of an outstanding Award on the 91st day of such leave,
unless the person’s right to reemployment is guaranteed by statute or contract.

 

1.8          Definitions.  As used in the Plan, the following terms shall have
the meanings set forth below:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Advisor” means Ashford Hospitality Advisors LLC, a Delaware limited liability
company, together with any successors and assigns.

 

“Affiliate” means (i) Remington, (ii) any entity in which the Company, the
Advisor or Remington, directly or indirectly, owns 10% or more of the combined
voting power, as determined by the Committee, (iii) any “parent corporation” of
the Company, the Advisor or Remington (as defined in Section 424(e) of the
Code), (iv) any “subsidiary corporation” of any such parent corporation (as
defined in Section 424(f) of the Code) of the Company, the Advisor or Remington
and (v) any trades or businesses, whether or not incorporated which are members
of a controlled group or are under common control (as defined in Sections
414(b) or (c) of the Code) with the Company, the Advisor or Remington.

 

“Awards” means, collectively, Options, Purchased Stock, Bonus Stock, Stock
Appreciation Rights, Phantom Stock, Restricted Stock, Performance Awards, or
Other Stock-Based Awards.

 

“Bonus Stock” is defined in Article V.

 

“Cause” for termination of any Participant who is a party to an agreement of
employment with or services to the Company or the Advisor shall mean termination
for “Cause” as such term is defined in such agreement, the relevant portions of
which are incorporated herein by reference.  If such agreement does not define
“Cause” or if a Participant is not a party to such an agreement, “Cause” means
(i) the willful commission by a Participant of a criminal or other act that
causes or is likely to cause substantial economic damage to the Company, the
Advisor or one of their respective Affiliates or substantial injury to the
business reputation of the Company, the Advisor or one of their respective
Affiliates; (ii) the commission by a Participant of an act of fraud in the
performance of such Participant’s duties on behalf of the Company, the Advisor
or one of their respective Affiliates; or (iii) the continuing willful failure
of a Participant to perform the duties of such Participant to the Company, the
Advisor or one of their respective Affiliates (other than such failure resulting
from the Participant’s incapacity due to physical or mental illness) after
written notice thereof (specifying the particulars thereof in reasonable detail)
and a reasonable opportunity to be heard and cure such failure are given to the
Participant by the Committee.  For purposes of the Plan, no act, or failure to
act, on the Participant’s part shall be considered “willful” unless done or
omitted to be done by the

 

3

--------------------------------------------------------------------------------


 

Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company, the
Advisor or one of their respective Affiliates, as the case may be.

 

“Change of Control” shall be deemed to have occurred upon any of the following
events:

 

(i)            any “person” (as defined in Section 3(a)(9) of the 1934 Act, and
as modified in Section 13(d) and 14(d) of the 1934 Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) Remington, the Advisor or any of their
respective Affiliates, (D) a company owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company, or (E) an underwriter temporarily holding securities
pursuant to an offering of such securities, becomes the “beneficial owner” (as
defined in Rule 13d-3 of the 1934 Act), directly or indirectly, of securities of
the Company representing 30% or more of the shares of voting stock of the
Company then outstanding; provided, however, that an initial public offering of
Common Stock shall not constitute a Change of Control;

 

(ii)           the consummation of any merger, organization, business
combination or consolidation of the Company or one of its subsidiaries with or
into any other company, other than a merger, reorganization, business
combination or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of the Company or the surviving company or the parent
of such surviving company;

 

(iii)          the consummation of a sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
if the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets, or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or

 

(iv)          individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election by the Board, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an election contest with respect to
the election or removal of

 

4

--------------------------------------------------------------------------------


 

directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

Further, in the case of any item of income under an Award to which the foregoing
definition would otherwise apply with the effect that the income tax under
Section 409A of the Code would apply or be imposed on income under that Award,
but where such tax would not apply or be imposed if the meaning of the term
“Change of Control” met the requirements of Section 409A(a)(2)(A)(v) of the
Code, then the term “Change of Control” herein shall mean, but only with respect
to the income so affected, a transaction, circumstance or event that constitutes
a “Change of Control” (as defined above) and that also constitutes a “change in
control event” within the meaning of Treas. Reg. §1.409A—3(i)(5).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder.

 

“Committee” means the compensation committee appointed by the Board to
administer the Plan or, if none, the Board; provided however, that with respect
to any Award granted to a Covered Employee which is intended to be
“performance-based compensation” as described in Section 162(m)(4)(C) of the
Code, the Committee shall consist solely of two or more members of the Board,
each of whom qualifies as both an “outside director” as described in
Section 162(m)(4)(C)(i) of the Code and a “non-employee director” within the
meaning of Section 16b-3 under the 1934 Act.

 

“Consultant” means any individual, other than a Director or an Employee, who
renders consulting or advisory services to the Company, the Advisor or any of
their respective Affiliates.

 

“Covered Employee” shall mean those employees of the Company who are “covered
employees” as defined in Section 162(m)(3) of the Code.

 

“Disability” means an inability to perform the Participant’s material services
for the Company, the Advisor or any of their respective Affiliates, as
applicable, for a period of ninety (90) consecutive days or a total of one
hundred eighty (180) days, during any 365-day period, in either case as a result
of incapacity due to mental or physical illness, which is determined to be total
and permanent.  A determination of Disability shall be made by a physician
satisfactory to both the Participant (or his guardian) and the Company, provided
that if the Participant (or his guardian) and the Company do not agree on a
physician, the Participant and the Company shall each select a physician and
these two together shall select a third physician, whose determination as to
Disability shall be binding on all parties. Eligibility for disability benefits
under any policy for long-term disability benefits provided to the Participant
by the Company, the Advisor or any of their respective affiliates shall
conclusively establish the Participant’s disability.  If a Disability
constitutes a payment event with respect to any Award which provides for the
deferral of compensation and is subject to

 

5

--------------------------------------------------------------------------------


 

Section 409A, then, to the extent required to comply with Section 409A, the
Participant must also be considered “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code.

 

“Employee” means any employee of the Company, the Advisor or any of their
respective Affiliates.

 

“Employment” includes any period in which a Participant is an Employee or a paid
Consultant to the Company, the Advisor or any of their respective Affiliates.

 

“Fair Market Value” or “FMV Per Share”.  The Fair Market Value or FMV Per Share
of the Common Stock shall be the closing price on the New York Stock Exchange or
other national securities exchange or over-the-counter market, if applicable,
for the date of the determination or, if no trade of the Common Stock shall have
been reported for such date, the closing sales price quoted on such exchange for
the most recent trade prior to the determination date.  If shares of the Common
Stock are not listed or admitted to trading on any exchange, over-the-counter
market or any similar organization as of the determination date, the FMV Per
Share shall be determined by the Committee in good faith using any fair and
reasonable means selected in its discretion.

 

“Good Reason” means termination of employment by an Employee, termination of
service by a Consultant or resignation from the Board of a Non-Employee Director
under any of the following circumstances:

 

(i)            if such Employee, Consultant or Non-Employee Director is a party
to an agreement for employment with or service to the Company, the Advisor or
any of their respective Affiliates, which agreement includes a definition of
“Good Reason” for termination of employment with or service to the Company, the
Advisor or any of their respective Affiliates, “Good Reason” shall have the same
definition for purposes of the Plan as is set forth in such agreement, the
relevant portions of which are incorporated herein by reference.

 

(ii)           if such Employee, Consultant or Non-Employee Director is not a
party to an agreement with the Company, the Advisor or any of their respective
Affiliates that defines the term “Good Reason,” such term shall mean termination
of employment or service under any of the following circumstances, if the
Company, the Advisor or any of their respective Affiliates, as applicable, fails
to cure such circumstances within thirty (30) days after receipt of written
notice from the Participant setting forth a description of such Good Reason:

 

(a)           the removal from or failure to re-elect the Participant to the
office or position in which he or she last served;

 

(b)           any material diminishment, on a cumulative basis, of the
Participant’s overall duties, responsibilities, or status, including the
assignment to the Participant of any duties, responsibilities, or reporting

 

6

--------------------------------------------------------------------------------


 

requirements materially inconsistent with his or her position with the Company,
the Advisor or one of their respective Affiliates, as applicable;

 

(c)           a material reduction by the Company, the Advisor or one of their
respective Affiliates in the Participant’s fees, compensation, or benefits that
is not part of a reduction affecting all members of the management team or
Board; or

 

(d)           the requirement by the Company, the Advisor or one of their
respective Affiliates that the principal place of business at which the
Participant performs his or her duties be changed to a location more than fifty
(50) miles from downtown Dallas, Texas.

 

“Incentive Option” means any option which satisfies the requirements of
Section 422 of the Code and is granted pursuant to Article III of the Plan.

 

“Non-Employee Director” means persons who are members of the Board but who are
neither Employees nor Consultants of the Company, the Advisor or any of their
respective Affiliates.

 

“Non-Qualified Option” shall mean an option not intended to satisfy the
requirements of Section 422 of the Code and which is granted pursuant to
Article II of the Plan.

 

“Option” means an option to acquire Common Stock granted pursuant to the
provisions of the Plan, and refers to either an Incentive Option or a
Non-Qualified Option, or both, as applicable.

 

“Optionee” means a Participant who has received or will receive an Option.

 

“Option Expiration Date” means the date determined by Committee which shall not
be more than ten (10) years after the date of grant of an Option.

 

“Other Stock-Based Award” means an award granted pursuant to Article IX of the
Plan that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan, including, without
limitation, rights convertible or exchangeable into Common Stock, purchase
rights for Common Stock, Awards with value and payment and/or settlement
contingent upon performance of the Company or any other factors designated by
the Committee, and Awards valued by reference to the value of Common Stock or
the value of securities of or the performance of specified subsidiaries,
including LTIP units in the Company’s operating partnership.

 

“Outstanding Company Common Stock” means, as of any date of determination, the
then outstanding shares of Common Stock of the Company.

 

7

--------------------------------------------------------------------------------


 

“Outstanding Company Voting Securities” means, as of any date of determination,
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally on the election of directors.

 

“Participant” means any Employee, Consultant or Non-Employee Director granted an
Award under the Plan.

 

“Performance Award” means an Award granted pursuant to Article VIII of the Plan,
which, if earned, shall be payable in shares of Common Stock, cash or any
combination thereof as determined by the Committee.

 

“Phantom Stock” means an Award of the right to receive cash equal to the Fair
Market Value of a specified number of shares of Common Stock at the end of a
specified deferral period which is granted pursuant to Article VI of the Plan.

 

“Purchased Stock” is defined in Section 4.1.

 

“Remington” means Remington Lodging & Hospitality LLC, a Delaware limited
liability company, and its affiliates.

 

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

 

“Restricted Stock” shall mean any share of Common Stock, prior to the lapse of
restrictions thereon, granted under Article VII of the Plan.

 

“Stock Appreciation Rights” means an Award granted pursuant to Article VI of the
Plan.

 

ARTICLE II
OPTIONS

 

2.1          Grants.  The Committee may grant Options to purchase shares of
Common Stock to any Employee, Consultant or Non-Employee Director of the Company
according to the terms set forth below.  Options which are intended to comply
with Treasury Regulation Section 1.409A-1(b)(5)(i)(A) or any successor
regulation, may be granted only to Employees, Consultants or Non-Employee
Directors of the Company or a corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, starting
with the Company and ending with the corporation or other entity for which such
Employee, Consultant or Non-Employee Director performs services.  For these
purposes, “controlling interest” means (i) in the case of a corporation,
ownership of stock possessing at least 50% of total combined voting power of all
classes of stock of such corporation entitled to vote or at least 50% of the
total value of shares of all classes of stock of such corporation; (ii) in the
case of a partnership, ownership of at least 50% of the profits interest or
capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in Treasury
Regulation Section 1.414(c)-

 

8

--------------------------------------------------------------------------------


 

2(b)(2)(ii)) of at least 50% of such trust or estate.  The Committee may grant
Options that are otherwise exempt from or compliant with Code Section 409A to
any eligible Employee, Consultant or Non-Employee Director.

 

2.2          Calculation of Exercise Price.  The exercise price to be paid for
each share of Common Stock deliverable upon exercise of each Option granted
under this Article II shall not be less than the FMV Per Share on the date of
grant of such Option.  The exercise price for each Option granted under
Article II shall be subject to adjustment as provided in Section 2.3(d).

 

2.3          Terms and Conditions of Options.  Options shall be in such form as
the Committee may from time to time approve, shall be subject to the following
terms and conditions and may contain such additional terms and conditions, not
inconsistent with this Article II, as the Committee shall deem desirable:

 

(a)           Option Period and Conditions and Limitations on Exercise.  No
Option shall be exercisable later than the Option Expiration Date.  To the
extent not prohibited by other provisions of the Plan, each Option shall be
exercisable at such time or times as the Committee in its discretion may
determine at the time such Option is granted.

 

(b)           Manner of Exercise.  In order to exercise an Option, the
Participant entitled to exercise it shall deliver to the Company payment in full
for the shares being purchased, together with any required withholding taxes. 
The payment of the exercise price for each Option shall either be (i) in cash or
by check payable and acceptable to the Company, (ii) with the consent of the
Committee, by tendering to the Company shares of Common Stock owned by the
Participant for more than six months having an aggregate Fair Market Value as of
the date of exercise that is not greater than the full exercise price for the
shares with respect to which the Option is being exercised and by paying any
remaining amount of the exercise price as provided in (i) above, (iii) subject
to such conditions and requirements as the Committee may specify, at the written
request of the Participant, by the Company’s withholding from shares otherwise
deliverable pursuant to the exercise of the Option shares of Common Stock having
an aggregate Fair Market Value as of the date of exercise that is not greater
than the full exercise price for the shares with respect to which the Option is
being exercised and by paying any remaining amount of the exercise price as
provided in (i) above, or (iv) subject to such instructions as the Committee may
specify, at the Participant’s written request the Company may deliver
certificates for the shares of Common Stock for which the Option is being
exercised to a broker for sale on behalf of the Participant, provided that the
Participant has irrevocably instructed such broker to remit directly to the
Company on the Participant’s behalf the full amount of the exercise price from
the proceeds of such sale.  In the event that the Participant elects to make
payment as allowed under clause (ii) above, the Committee may, upon confirming
that the Participant owns the number of additional shares being tendered,
authorize the issuance of a new certificate for the number of shares being
acquired pursuant to the exercise of the Option less the number of shares being
tendered upon the exercise and return to the Participant (or not require
surrender of) the certificate for the shares being tendered upon the exercise. 
If the Committee so requires, such Participant shall also deliver a written
representation that all shares being purchased are being acquired for investment
and not with a view to, or for resale in connection with, any distribution of
such shares.

 

9

--------------------------------------------------------------------------------


 

(c)           Options not Transferable.  Except as provided below, no
Non-Qualified Option granted hereunder shall be transferable other than by
(i) will or by the laws of descent and distribution or (ii) pursuant to a
domestic relations order and, during the lifetime of the Participant to whom any
such Option is granted, and it shall be exercisable only by the Participant (or
his or her guardian).  Any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of, or to subject to execution, attachment or similar process,
any Option granted hereunder, or any right thereunder, contrary to the
provisions hereof, shall be void and ineffective, shall give no right to the
purported transferee, and shall, at the sole discretion of the Committee, result
in forfeiture of the Option with respect to the shares involved in such
attempt.  With respect to a specific Non-Qualified Option, the Participant (or
his or her guardian) may transfer, for estate planning purposes, all or part of
such Option to one or more immediate family members or related family trusts or
partnerships or similar entities.

 

(d)           Adjustment of Options.  In the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or the like, the Committee
shall make an appropriate and equitable adjustment in the number and kind of
shares as to which all outstanding Options granted, or portions thereof then
unexercised, shall be exercisable, to the end that after such event the shares
subject to the Plan and each Participant’s proportionate interest shall be
maintained as before the occurrence of such event.  Such adjustment in an
outstanding Option shall be made without change in the total price applicable to
the Option or the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices)
and with any necessary corresponding adjustment in exercise price per share. 
Any such adjustment made by the Committee shall be final and binding upon all
Participants, the Company and all other interested persons.

 

(e)           Listing and Registration of Shares.  Each Option shall be subject
to the requirement that if at any time the Committee determines, in its
discretion, that the listing, registration, or qualification of the shares
subject to such Option under any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue or
purchase of shares thereunder, such Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained and the same shall have been free of any
conditions not acceptable to the Committee.

 

2.4          Amendment.  The Committee may, without the consent of the
Participant or Participants entitled to exercise any outstanding Option, amend,
modify or terminate such Option; provided, however, such amendment, modification
or termination shall not, without such Participant’s consent, reduce or diminish
the value of such Option determined as if the Option had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination.

 

2.5          Acceleration of Vesting.  Subject to Section 10.10, any Option
granted hereunder which is not otherwise vested shall vest  (unless specifically
provided to the contrary by the Committee in the document or instrument
evidencing an Option granted hereunder) upon (i) termination or removal of an
Employee, Consultant or Non-Employee Director without Cause or

 

10

--------------------------------------------------------------------------------


 

termination by or resignation of an Employee, Consultant or Non-Employee
Director with Good Reason; (ii) termination, removal or resignation of an
Employee, Consultant or Non-Employee Director for any reason within one (1) year
from the effective date of the Change of Control; or (iii) death or Disability
of the Participant.

 

2.6          Other Provisions.

 

(a)           A Participant entitled to exercise, or who has exercised, an
Option shall not be entitled to any rights as a stockholder of the Company with
respect to any shares subject to such Option until he or she shall have become
the holder of record of such shares.

 

(b)           No Option granted hereunder shall be construed as limiting any
right which the Company, the Advisor or any of their respective Affiliates may
have to terminate at any time, with or without Cause, the employment or service
of any Participant to whom such Option has been granted.

 

(c)           Notwithstanding any provision of the Plan or the terms of any
Option, the Company shall not be required to issue any shares hereunder if such
issuance would, in the judgment of the Committee, constitute a violation of any
state or federal law or of the rules or regulations of any governmental
regulatory body.

 

2.7          Option Repricing.  With stockholder approval only, the Committee,
in its absolute discretion, may grant to holders of outstanding Options, in
exchange for the surrender and cancellation of such Options, new Options having
exercise prices lower (or higher with any required consent) than the exercise
price provided in the Options so surrendered and canceled and containing such
other terms and conditions as the Committee may deem appropriate.

 

ARTICLE III
INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Article III, all the provisions of
Article II shall be applicable to Incentive Options.  Options which are
specifically designated as Non-Qualified Options shall not be subject to the
terms of this Article III.

 

3.1          Eligibility.  Incentive Options may only be granted to Employees of
the Company.

 

3.2          Exercise Price.  The exercise price per Share shall not be less
than one hundred percent (100%) of the FMV Per Share on the option grant date.

 

3.3          Dollar Limitation.  The aggregate Fair Market Value (determined as
of the respective date or dates of grant) of shares of Common Stock for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Company, or any parent or subsidiary thereof) may for the first time
become exercisable as Incentive Options during any one (1) calendar year shall
not exceed the sum of One Hundred Thousand Dollars ($100,000).  To the extent
the Employee holds two (2) or more such options which become exercisable for the

 

11

--------------------------------------------------------------------------------


 

first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

3.4          10% Stockholder.  If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the FMV Per Share on the option
grant date and the option term shall not exceed five (5) years measured from the
option grant date.

 

3.5          Options Not Transferable.  No Incentive Option granted hereunder
shall be transferable other than by will or by the laws of descent and
distribution and shall be exercisable during the Optionee’s lifetime only by
such Optionee.

 

3.6          Compliance with Section 422 of the Code.  All Options that are
intended to be Incentive Options shall be designated as such in the Option grant
and in all respects shall be issued in compliance with Section 422 of the Code.

 

3.7          Limitations on Exercise.  No Incentive Option shall be exercisable
more than three (3) months after the Optionee ceases to be an Employee for any
reason other than death or Disability, or more than one (1) year after the
Optionee ceases to be an Employee due to death or Disability.

 

3.8          Share Limitation.  The maximum number of shares of Common Stock
with respect to which Incentive Options may be granted under the Plan is
2,050,000 shares of Common Stock.

 

ARTICLE IV
PURCHASED STOCK

 

4.1          Eligible Persons.  The Committee shall have the authority to
authorize the sale of shares of Common Stock (“Purchased Stock”) to such
Employees, Consultants and Non-Employee Directors of the Company, the Advisor or
their respective Affiliates as may be selected by it, on such terms and
conditions as it may establish, subject to the further provisions of this
Article IV.  Each issuance and sale of Purchased Stock under this Plan shall be
evidenced by an agreement which shall be subject to applicable provisions of
this Plan and to such other provisions not inconsistent with this Plan as the
Committee may approve for the particular sale transaction.

 

4.2          Purchase Price.  The price per share of Purchased Stock under this
Plan shall be determined in the sole discretion of the Committee, and may be
less than, but shall not be greater than the FMV Per Share at the time of
purchase.

 

4.3          Payment of Purchase Price.  Payment of the purchase price for
Purchased Stock under this Plan shall be made in full in cash or by check
payable and acceptable to the Company.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
BONUS STOCK

 

The Committee may, from time to time and subject to the provisions of the Plan,
grant shares of Bonus Stock to Employees, Consultants or Non-Employee Directors
of the Company, the Advisor or any of their respective Affiliates.  “Bonus
Stock” shall be shares of Common Stock that are not subject to a Restricted
Period under Article VII.

 

ARTICLE VI
STOCK APPRECIATION RIGHTS AND PHANTOM STOCK

 

6.1          Stock Appreciation Rights.  The Committee is authorized to grant
Stock Appreciation Rights to Employees, Consultants or Non-Employee Directors of
the Company on the following terms and conditions.  Stock Appreciation Rights
which are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(B) or any successor regulation, may be granted only to
Employees, Consultants or Non-Employee Directors of the Company or a corporation
or other type of entity in a chain of corporations or other entities in which
each corporation or other entity has a “controlling interest” in another
corporation or entity in the chain, starting with the Company and ending with
the corporation or other entity for which such Employee, Consultant or
Non-Employee Director performs services.  For these purposes, “controlling
interest” means (i) in the case of a corporation, ownership of stock possessing
at least 50% of total combined voting power of all classes of stock of such
corporation entitled to vote or at least 50% of the total value of shares of all
classes of stock of such corporation; (ii) in the case of a partnership,
ownership of at least 50% of the profits interest or capital interest of such
partnership; (iii) in the case of a sole proprietorship, ownership of the sole
proprietorship; or (iv) in the case of a trust or estate, ownership of an
actuarial interest (as defined in Treasury
Regulation Section 1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or
estate.  The Committee may grant Stock Appreciation Rights that are otherwise
exempt from or compliant with Code Section 409A to any eligible Employee,
Consultant or Non-Employee Director.

 

(a)           Right to Payment.  A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the FMV Per Share on the date of exercise over (B) the grant price
of the Stock Appreciation Right as determined by the Committee.

 

(b)           Rights Related to Options.  A Stock Appreciation Right granted in
connection with an Option shall entitle a Participant, upon exercise thereof, to
surrender that Option or any portion thereof, to the extent unexercised, and to
receive payment of an amount computed pursuant to Section 6.1(a).  That Option
shall then cease to be exercisable to the extent surrendered.  A Stock
Appreciation Right granted in connection with an Option shall be exercisable
only at such time or times and only to the extent that the related Option is
exercisable and shall not be transferable (other than by will or the laws of
descent and distribution) except to the extent that the related Option is
transferable.

 

(c)           Right Without Option.  A Stock Appreciation Right granted
independent of an Option shall be exercisable as determined by the Committee and
set forth in the Award agreement governing the Stock Appreciation Right.

 

13

--------------------------------------------------------------------------------


 

(d)           Terms.  The Committee shall determine at the date of grant the
time or times at which, and the circumstances under which, a Stock Appreciation
Right may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
whether or not a Stock Appreciation Right shall be in tandem or in combination
with any other Award, and any other terms and conditions of any Stock
Appreciation Right.  The grant price per each Stock Appreciation Right granted
hereunder shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date of grant.

 

(e)           Stock Appreciation Right Repricing. With stockholder approval
only, the Committee, in its absolute discretion, may grant to holders of
outstanding Stock Appreciation Rights, in exchange for the surrender and
cancellation of such Stock Appreciation Rights, new Stock Appreciation Rights
having grant prices lower (or higher with any required consent) than the grant
price provided in the Stock Appreciation Rights so surrendered and canceled and
containing such other terms and conditions as the Committee may deem
appropriate.

 

6.2          Phantom Stock Awards.  The Committee is authorized to grant Phantom
Stock to the Participants, which are rights to receive cash equal to the Fair
Market Value of a specified number of shares of Common Stock at the end of a
specified deferral period, subject to the following terms and conditions:

 

(a)           Award and Restrictions.  Satisfaction of Phantom Stock shall occur
upon expiration of the deferral period specified for such Phantom Stock by the
Committee or, if permitted by the Committee, as elected by the Participant.  In
addition, Phantom Stock shall be subject to such restrictions (which may include
a risk of forfeiture), if any, as the Committee may impose, which restrictions
may lapse at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, installments or otherwise, as the
Committee may determine.

 

(b)           Forfeiture.  Except as otherwise determined by the Committee or as
may be set forth in any Award, employment or other agreement pertaining to
awards of Phantom Stock, upon termination of employment or services during the
applicable deferral period or portion thereof to which forfeiture conditions
apply, all Phantom Stock that is at that time subject to deferral (other than a
deferral at the election of the Participant) shall be forfeited; provided that
the Committee may provide, by rule or regulation or in any Award agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Phantom Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Phantom Stock.

 

(c)           Performance Goals.  To the extent the Committee determines that
Phantom Stock granted pursuant to this Article VI shall constitute
performance-based compensation for purposes of Section 162(m) of the Code, the
grant or settlement of Phantom Stock shall, in the Committee’s discretion, be
subject to the achievement of performance goals determined and applied in a
manner consistent with Section 8.2.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII
RESTRICTED STOCK

 

7.1          Eligible Persons.  All Employees, Consultants and Non-Employee
Directors shall be eligible for grants of Restricted Stock.

 

7.2          Restricted Period and Vesting.

 

(a)           Unless the Award specifically provides otherwise, Restricted Stock
shall be subject to restrictions on transfer by the Participant and repurchase
by the Company such that the Participant shall not be permitted to transfer such
shares and the Company shall have the right to repurchase or recover such shares
for the lesser of the FMV Per Share on the forfeiture day or the amount of cash
paid therefor, if any, if the Participant shall terminate employment from or
services to the Company, the Advisor or any of their respective Affiliates, as
applicable, provided that such transfer and repurchase restrictions shall lapse
with respect to 33.33% of such initial shares on the first anniversary of the
date of grant and on each subsequent anniversary of the date of grant that the
Participant shall remain continuously as an Employee, Non-Employee Director or
Consultant of the Company, the Advisor or any of their respective Affiliates, as
applicable; subject to Section 7.2(b) below.

 

(b)           Notwithstanding the foregoing and subject to Section 10.10, unless
the Award specifically provides otherwise, all Restricted Stock not otherwise
vested shall vest upon (i) termination or removal of an Employee, Consultant or
Non-Employee Director without Cause; (ii) termination by or resignation of an
Employee, Consultant or Non-Employee Director with Good Reason;
(iii) termination, resignation or removal of an Employee, Consultant or
Non-Employee Director for any reason within one (1) year from the effective date
of a Change of Control; or (iv) death or Disability of the Participant.

 

(c)           Each certificate representing Restricted Stock awarded under the
Plan shall be registered in the name of the Participant and, during the
Restricted Period, shall be left in deposit with the Company and a stock power
endorsed in blank.  The grantee of Restricted Stock shall have all the rights of
a stockholder with respect to such shares including the right to vote and the
right to receive dividends or other distributions paid or made with respect to
such shares.  Any certificate or certificates representing shares of Restricted
Stock shall bear a legend similar to the following:

 

The shares represented by this certificate have been issued pursuant to the
terms of the Ashford Hospitality Prime, Inc. 2013 Equity Incentive Plan and
Grant of Restricted Stock dated        , 20     and may not be sold, pledged,
transferred, assigned or otherwise encumbered in any manner except as is set
forth in the terms of such plan or grant.

 

ARTICLE VIII
PERFORMANCE AWARDS

 

8.1          Eligible Persons.  All Employees, Consultants and Non-Employee
Directors shall be eligible for grants of Performance Awards.

 

15

--------------------------------------------------------------------------------


 

8.2          Performance Awards.  The Committee may grant Performance Awards
based on performance criteria measured over a period of not less than one year
and not more than three (3) years.  The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to increase the amounts
payable under any Award subject to performance conditions, except as limited
under Section 8.3 in the case of a Performance Award granted to a Covered
Employee. In no event shall grants in any single calendar year to any eligible
Participant under this Plan of cash awards intended to qualify as
Section 162(m) awards provide for payment of more than $20,000,000.

 

8.3          Performance Goals.  The grant and/or settlement of a Performance
Award shall be contingent upon terms set forth in this Section 8.3.

 

(a)           General.  The performance goals for Performance Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the
Committee.  In the case of any Award granted to a Covered Employee which are
intended to comply with Section 162(m) of the Code, performance goals shall be
designed to be objective and shall otherwise meet the requirements of
Section 162(m) of the Code and regulations thereunder (including Treasury
Regulation Section 1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
are such that the achievement of performance goals is “substantially uncertain”
at the time of grant.  The Committee may determine that such Performance Awards
shall be granted and/or settled upon achievement of any one performance goal or
that two or more of the performance goals must be achieved as a condition to the
grant and/or settlement of such Performance Awards.  Performance goals may
differ among Performance Awards granted to any one Participant or for
Performance Awards granted to different Participants.

 

(b)           Business Criteria.  One or more of the following business criteria
for the Company, an a consolidated basis, and/or for specified subsidiaries,
divisions or business or geographical units of the Company (except with respect
to the total stockholder return and earnings per share criteria), shall be used
by the Committee in establishing performance goals for Performance Awards
granted to a Participant:  (A) earnings per share; (B) increase in revenues;
(C) increase in cash flow; (D) increase in cash flow return; (E) return on net
assets; (F) return on assets; (G) return on investment; (H) return on capital;
(I) return on equity; (J) economic value added; (K) gross margin; (L) net
income; (M) pretax earnings; (N) pretax earnings before interest, depreciation
and amortization; (O) pretax operating earnings after interest expense and
before incentives, service fees, and extraordinary or special items;
(P) operating income; (Q) total stockholder return; (R) debt reduction; and
(S) any of the above goals determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies.

 

(c)           Performance Period; Timing for Establishing Performance Goals. 
Achievement of performance goals in respect of Performance Awards shall be
measured over a performance period of not less than one year and not more than
three (3) years, as specified by the Committee.  Performance goals in the case
of any Award granted to a Participant shall be established not later than ninety
(90) days after the beginning of any performance period applicable to such

 

16

--------------------------------------------------------------------------------


 

Performance Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code.

 

(d)           Settlement of Performance Awards; Other Terms.  After the end of
each performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period.  The Committee may not exercise
discretion to increase any such amount payable in respect of a Performance Award
designed to comply with Section 162(m) of the Code.  Subject to Treasury
Regulation Section 1.162-27(e)(2)(v), the Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.

 

(e)           Written Determinations.  All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award, and
the achievement of performance goals relating to Performance Awards shall be
made in writing in the case of any Award granted to a Participant.  The
Committee may not delegate any responsibility relating to such Performance
Awards.

 

ARTICLE IX
OTHER STOCK-BASED AWARDS

 

The Committee is hereby authorized to grant to Employees, Non-Employee Directors
and Consultants of the Company, the Advisor or any of their respective
Affiliates Other Stock-Based Awards, which shall consist of a right which (i) is
not an Award described in any other Article and (ii) is denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, shares of Common Stock (including, without limitation, securities
convertible into shares of Common Stock), LTIP units in the Company’s operating
partnership, or cash as are deemed by the Committee to be consistent with the
purposes of the Plan.  Subject to the terms of the Plan, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award.

 

ARTICLE X
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

 

10.1        General.  Awards may be granted on the terms and conditions set
forth herein.  In addition, the Committee may impose on any Award or the
exercise thereof, such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award.  Notwithstanding the foregoing, the Committee may amend any Award
without the consent of the holder if the Committee deems it necessary to avoid
adverse tax consequences to the holder under Section 409A of the Code.  The
Committee shall retain full power and discretion to accelerate or waive, at any
time, any term or condition of an Award that is not mandatory under this Plan;
provided, however, that the Committee shall not have discretion to accelerate or
waive any term or condition of an Award (i) if such discretion would cause the
Award to have adverse tax consequences to the Participant under Section 409A of
the

 

17

--------------------------------------------------------------------------------


 

Code, or (ii) if the Award is intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code and such discretion
would cause the Award not to so qualify.  Except in cases in which the Committee
is authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
the Maryland General Corporation Law, no consideration other than services may
be required for the grant of any Award.

 

10.2        Stand-Alone, Additional, Tandem, and Substitute Awards.  Subject to
Section 2.7, Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, the Advisor, any of their respective Affiliates, or any
business entity to be acquired by the Company, the Advisor or any of their
respective Affiliates, or any other right of a Participant to receive payment
from the Company, the Advisor or any of their respective Affiliates.  Such
additional, tandem and substitute or exchange Awards may be granted at any
time.  If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award.  In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company, the Advisor or any of their respective Affiliates.

 

10.3        Term of Awards.  The term or Restricted Period of each Award that is
an Option, Stock Appreciation Right, Phantom Stock or Restricted Stock shall be
for such period as may be determined by the Committee; provided that in no event
shall the term of any such Award exceed a period of ten (10) years (or such
shorter terms as may be require in respect of an Incentive Stock Option under
Section 422 of the Code).

 

10.4        Form and Timing of Payment under Awards; Deferrals.  Subject to the
terms of the Plan and any applicable Award agreement, payments to be made by the
Company or a subsidiary upon the exercise of an Option or other Award, or
settlement of an Award may be made in a single payment or transfer, in
installments, or on a deferred basis.  The settlement of any Award may, subject
to any limitations set forth in the Award agreement, be accelerated and cash
paid in lieu of shares in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events; provided,
however, that such discretion may not be exercised by the Committee if the
exercise of such discretion would result in adverse tax consequences to the
Participant under Section 409A of the Code.  In the discretion of the Committee,
Awards granted pursuant to Article VI or VIII of the Plan may be payable in
shares to the extent permitted by the terms of the applicable Award agreement. 
Installment or deferred payments may be required by the Committee (subject to
Section 1.4 of the Plan, including the consent provisions thereof in the case of
any deferral of an outstanding Award not provided for in the original Award
agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee; provided, however, that no deferral
shall be required or permitted by the Committee if such deferral would result in
adverse tax consequences to the Participant under Section 409A of the Code. 
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of amounts in respect of installment or deferred payments
denominated in shares.  Any deferral shall only be allowed as is provided in a
separate deferred compensation plan adopted by the Company.

 

18

--------------------------------------------------------------------------------


 

10.5        Vested and Unvested Awards.  After the satisfaction of all of the
terms and conditions set by the Committee with respect to an Award of
(i) Restricted Stock, a certificate, without the legend set forth in
Section 7.2(c), for the number of shares that are no longer subject to such
restrictions, terms and conditions shall be delivered to the Participant,
(ii) Phantom Stock, to the extent not paid in cash, a certificate for the number
of shares equal to the number of shares of Phantom Stock earned, and (iii) Stock
Appreciation Rights or Performance Awards, cash and/or a certificate for the
number of shares equal in value to the number of Stock Appreciation Rights or
amount of Performance Awards vested shall be delivered to the Participant.  Upon
termination, resignation or removal of a Participant under circumstances that do
not cause such Participant to become fully vested, any remaining unvested
Options, shares of Restricted Stock, Phantom Stock, Stock Appreciation Rights,
Performance Awards or Other Stock-Based Awards, as the case may be, shall either
be forfeited back to the Company or, if appropriate under the terms of the
Award, shall continue to be subject to the restrictions, terms and conditions
set by the Committee with respect to such Award.

 

10.6        Exemptions from Section 16(b) Liability.  It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the 1934 Act shall be exempt from
Section 16(b) of the 1934 Act pursuant to an applicable exemption (except for
transactions acknowledged by the Participant in writing to be non-exempt). 
Accordingly, if any provision of this Plan or any Award agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b) of the 1934 Act.

 

10.7        Other Provisions.  No grant of any Award shall be construed as
limiting any right which the Company, the Advisor or any of their respective
Affiliates may have to terminate at any time, with or without cause, the
employment of any person to whom such Award has been granted.

 

10.8        Change of Control.  In the event of a Change of Control, the
following provisions shall apply.

 

(a)           General.  Unless otherwise provided in the Award, in connection
with a Change of Control, the Board shall have the authority in its sole
discretion to take any one or more of the following actions with respect to the
Awards:

 

(i)            the Board may cause the acquirer to assume the Plan and the
Awards or exchange the Awards for awards for the acquirer’s stock;

 

(ii)           the Board may terminate the Plan;

 

(iii)          the Board may terminate and cancel all outstanding unvested or
unexercised Awards as of the date of the Change of Control on such terms and
conditions as it deems appropriate;

 

(iv)          in the event that the acquirer refuses to assume the Plan and the
Awards or exchange the Awards for awards for the acquirer’s stock, the Board may
accelerate

 

19

--------------------------------------------------------------------------------


 

vesting of all Awards and, with respect to Options and Stock Appreciation
Rights, the time at which all Options and Stock Appreciation Rights then
outstanding may be exercised or paid so that all Awards may be fully vested and
exercised or paid in full for a limited period of time on or before a specified
date fixed by the Board or the Committee, after which specified date all
unexercised Awards, if any, and all rights of the Participants thereunder shall
terminate, or the Board or the Committee may accelerate vesting or payment and
the time at which such Awards may be exercised or paid so that such Awards may
be exercised or paid in full for their then remaining term; and

 

(v)           in the event that the acquirer refuses to assume the Plan and the
Awards or exchange the Awards for awards for the acquirer’s stock, the Board may
waive, alter and/or amend the performance goals and other restrictions and
conditions of Awards then outstanding, with the result that the affected Awards
may be deemed vested, and the Restricted Period or other limitations on payment
in full with respect thereto shall be deemed to have expired, as of the date of
the Change of Control or such other date as may be determined by the Board.

 

Notwithstanding the above provisions of this Section 10.8(a), the Board shall
not be required to take any action described in the preceding provisions of this
Section 10.8(a), and any decision made by the Board, in its sole discretion, not
to take some or all of the actions described in the preceding provisions of this
Section 10.8(a) shall be final, binding and conclusive with respect to the
Company and all other interested persons.

 

(b)           Right to Cash-Out.  In the event that the acquirer refuses to
assume the Plan and the Awards or exchange the Awards for awards for the
acquirer’s stock, the Board shall, in connection with a Change of Control, have
the right to require all, but not less than all, Participants to transfer and
deliver to the Company all Awards previously granted to the Participants in
exchange for an amount equal to the Cash Value (as defined below) of the Awards.
Such right shall be exercised by written notice to all affected Participants.
The amount payable to each Participant by the Company shall be in cash or by
certified check paid within five (5) days following the transfer and delivery of
such Award (but in no event later than fifty (50) days following the date of the
Change of Control) and shall be reduced by any taxes required to be withheld.
“Cash Value” of an Award means the sum of (i) in the case of any Award which is
not an Option or an Award of Restricted Stock, the value of all benefits to
which the Participant would be entitled as if the Award were vested and settled
or exercised and (ii) (A) in the case of any Award that is an Option, the excess
of the FMV Per Share over the exercise price or (B) in the case of an Award of
Restricted Stock, the FMV Per Share of Restricted Stock, multiplied by the
number of shares subject to such Award, all as determined by the Board as of the
date of the Change of Control or such other date as may be determined by the
Board.

 

10.9        Ownership Limit.  Notwithstanding any provision of the Plan or the
terms of any Awards, the Company shall not be required to, and shall not, issue
any Awards hereunder if such issuance would cause the Company to violate the
Ownership Limits set forth in its Articles of Amendment and Restatement.  As
used herein and in the Company’s Articles of Amendment and Restatement, the term
“Ownership Limit” means (i) with respect to any class or series shares of Common
Stock, 9.8% (in value or number of shares, whichever is more restrictive) of the
outstanding shares of such class or series of Common Stock of the Company and
(ii) with respect

 

20

--------------------------------------------------------------------------------


 

to any class or series of shares of preferred stock or other stock, 9.8% (in
value or number of shares, whichever is more restrictive) of the outstanding
shares of such class or series of preferred stock or other stock of the Company.

 

10.10      Minimum Vesting. Notwithstanding anything to the contrary contained
herein, no Option, Purchased Stock, Bonus Stock, Stock Appreciation Right,
Phantom Stock, Restricted Stock, or Other Stock-Based Award that vests based on
continued employment or the passage of time shall vest in less than one year
from the date the Award is made, other than upon the death or Disability of the
Participant or in the case of termination without cause or for good reason, or a
termination following a Change of Control, in each case as specified in the
document or instrument evidencing the Award granted hereunder. The performance
period for any such Award that vests based in whole or in part on performance
shall be at least one year. Notwithstanding the foregoing, up to five percent
(5%) of the shares authorized under the Plan and any shares issued pursuant to
an Award granted to a Non-Employee Director may be issued pursuant to the
vesting of Awards over less than a one-year period.

 

10.11      Equity Retention Requirement.  Notwithstanding any provision of the
Plan or the terms of any Awards, each member of the Board and each executive
officer is required to retain at least 50% of the after-tax shares received in
connection with any Awards granted under the Plan after August 3, 2016 until
such time that such director or executive officer has met his or her required
ownership level as described in the Corporate Governance Guidelines of the
Company. For purposes of this Article X, Section 10.10, “executive officers”
include the CEO, the President, the Chief Financial Officer, the Chief
Accounting Officer, the Chief Operating Officer, the Executive Vice President of
Asset Management and the Chief Strategy Officer.

 

ARTICLE XI
WITHHOLDING FOR TAXES

 

Any issuance of Common Stock pursuant to the exercise of an Option or payment of
any other Award under the Plan shall not be made until appropriate arrangements
satisfactory to the Company have been made for the payment of any tax amounts
(federal, state, local or other) that may be required to be withheld or paid by
the Company with respect thereto.  Such arrangements may, at the discretion of
the Committee, include allowing the person to tender to the Company shares of
Common Stock owned by the person, or to request the Company to withhold shares
of Common Stock being acquired pursuant to the Award, whether through the
exercise of an Option or as a distribution pursuant to the Award, which have an
aggregate FMV Per Share as of the date of such withholding that is not greater
than the sum of all tax amounts to be withheld with respect thereto, together
with payment of any remaining portion of such tax amounts in cash or by check
payable and acceptable to the Company.

 

Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company the person is an officer or
individual subject to Rule 16b-3, such person may direct that such tax
withholding be effectuated by the Company withholding the necessary number of
shares of Common Stock (at the tax rate required by the Code) from such Award
payment or exercise.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XII
MISCELLANEOUS

 

12.1        No Rights to Awards.  No Participant or other person shall have any
claim to be granted any Award, there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards and the terms
and conditions of Awards need not be the same with respect to each recipient.

 

12.2        No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Advisor or any of their respective Affiliates.  Further, the
Company, the Advisor or any of their respective Affiliates may at any time
dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
agreement.

 

12.3        Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with applicable federal law and the laws of the State of Maryland,
without regard to any principles of conflicts of law.

 

12.4        Severability.  If any provision of the Plan or any Award is, becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Participant or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.

 

12.5        Other Laws.  The Committee may refuse to issue or transfer any
shares or other consideration under an Award if, acting in its sole discretion,
it determines that the issuance of transfer or such shares or such other
consideration might violate any applicable law.

 

12.6        Stockholder Agreements.  The Committee may condition the grant,
exercise or payment of any Award upon such person entering into a stockholders’
agreement in such form as approved from time to time by the Board.

 

12.7        No Guarantee of Tax Consequences.  Each Participant shall be solely
responsible for and liable for any tax consequences (including but not limited
to any interest or penalties) as a result of his or her participation in the
Plan.  None of the Board, the Company or the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder and
assumes no liability whatsoever for the tax consequences to the Participants.

 

12.8        Compliance with Section 409A of the Code.  Certain items of
compensation paid pursuant to this Plan are or may be subject to Section 409A of
the Code.  In such instances, this Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent. 
Subject to any other restrictions or limitations contained herein, in the event
that a

 

22

--------------------------------------------------------------------------------


 

“specified employee” (as defined under Section 409A of the Code) becomes
entitled to a payment under the Plan that is subject to Section 409A of the Code
on account of a “separation from service” (as defined under Section 409A of the
Code), such payment shall not occur until the date that is six months plus one
day from the date of such “separation from service.”  In the event that a
Participant becomes entitled to a payment under the Plan that is subject to
Section 409A of the Code on account of a termination of employment, such
termination of employment must also constitute a “separation from service” (as
defined under Section 409A of the Code).

 

12.9        Claw-back Policy.  All Awards (including any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon any receipt or exercise of any Award or upon the receipt or resale of any
shares of Common Stock underlying the Award) shall be subject to the provisions
of any claw-back policy implemented by the Company, the Advisor or any
Affiliate, as applicable, including, without limitation, any claw-back policy
adopted to comply with the requirements of any federal or state laws and any
rules or regulations promulgated thereunder, to the extent set forth in such
claw-back policy and/or in the applicable Award agreement.

 

23

--------------------------------------------------------------------------------